Title: To Benjamin Franklin from Giambatista Beccaria, [1757]
From: Beccaria, Giambatista
To: Franklin, Benjamin


[1757]
  Father Beccaria thanks Mr. Franklin for his kind Remembrance; should have had a most singular Pleasure in seeing him at Turin, which he had been made to hope by his Letter to Mr. Haldiman: If he had known of his being in Europe, [he would have addressed his 16 Letters on Electricity to him rather than to anyone else]. They come out in January, and he shall be very glad to present them to him in Turin, where he would be ready to serve him with all his Attention to the utmost of his Power. In those Letters the Theory of M. Franklin, or rather that of Nature, is more fully demonstrated, and some of them contain some new Discoveries in that Branch [of Natural Philosophy].
 
  [Among surviving Franklin papers there are several which cannot be dated even from a specific year but which appear to belong to the time of his English residence as Pennsylvania agent. In some instances they seem to date from the first period of that residence (1757–62), in others from the second (1764–75), and in some they may date from either period. Occasionally there is evidence to show that a document must have been written during a limited part of one of these periods. In accordance with the principles of arrangement stated in the Introduction (above, I, XXXVI), the eleven undatable items which the editors believe belong to the first period of residence in England as agent (or a part of it), or to either period indifferently, are placed here following the more precisely dated documents of 1757. Others will be printed after those dated 1764. For each document the probable inclusive dates are given in brackets at the top.]
